Case: 20-40761     Document: 00515823889         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 15, 2021
                                  No. 20-40761                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clifford Laverne Mecham, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1339-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Clifford Laverne Mecham, Jr., appeals the sentence imposed at
   resentencing for his conviction for possession of child pornography. This
   court previously vacated Mecham’s sentence based on the district court’s
   misapplication of the U.S.S.G. § 2G2.2(b)(4)(A) enhancement. Mecham


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40761      Document: 00515823889          Page: 2   Date Filed: 04/15/2021




                                    No. 20-40761


   has   moved for summary disposition,            asserting that   18 U.S.C.
   §§ 2252A(a)(5)(B) and 2256(8)(C) are unconstitutional as applied to him.
          “On a second appeal following remand, the only issue for
   consideration is whether the [district court] reached its final decree in due
   pursuance of [this court’s] previous opinion and mandate.” Burroughs v. FFP
   Operating Partners, 70 F.3d 31, 33 (5th Cir. 1995). Because Mecham’s
   argument challenging the constitutionality of §§ 2252A(a)(5)(B) and
   2256(8)(C) as applied to him is beyond this court’s remand order, we decline
   to consider it. See Burroughs, 70 F.3d at 33.
          Accordingly, Mecham’s motion for summary disposition is
   DENIED. The judgment of the district court is AFFIRMED.




                                          2